McCORD, Judge.
This is an appeal from an order granting appellee’s motion to dismiss for lack of jurisdiction over the person. Appellants filed suit against appellee, a Massachusetts corporation, and attempted substituted service which was not effected. Thereafter, appel-lee’s counsel filed a “Notice of Appearance” and approximately six months later moved to dismiss the complaint upon the ground, among others, of lack of jurisdiction over the person. The motion was granted by the trial court on that sole ground on December 8, 1976. Thereafter, on December 15, 1976, the opinion of this court was filed in Royal Industries, Inc. v. Birdsong, 340 So.2d 526 (Fla. 1 DCA 1976), in which we ruled that such an appearance is a general appearance which waives defects in service and subjects the defendant to the jurisdiction of the court.
Reversed and remanded with directions to vacate the order which granted appel-lee’s motion to dismiss.
BOYER, C. J., and MILLS, J., concur.